Title: To George Washington from David Stuart, 3 December 1789
From: Stuart, David
To: Washington, George


          
            Dear Sir,
            3rd Decr 1789 Abingn.
          
          I should have done myself the pleasure of writing to you immediately on my return home, and giving you an account of

the progress of the law business I am unfortunately engaged in, for the estate; but understanding you had set out on a tour to the Northward, I thought it best not to interrupt a journey undertaken for health, with a detail, which could not suffer from a short delay—I hope you have returned much benefited by it.
          From your knowledge of Alexander, you will not I dare say be surprized, in hearing that my negociation with him, (for which I obtained your approbation) has been fruitless—As he made me the offer in presence of Coll Simms I expected he would have felt some tie on himself to comply—Instead of this he now demands one thousand pounds beyond the appraisement by three indifferent persons—I understand he was much flattered by his Lawyer and encouraged even to expect 48,000 at the expiration of the term—I have had the suit again put off, to try if I cannot obtain better terms—If I should not be able to succeed, I shall in the Spring dismiss it; it being the opinion of my Lawyers, that it will be best to act on the defensive and allow Alexander to sue at the expiration of the term. I informed you sometime ago, that I had been at Stantoun, to attend the trial of the suits against M’Clennegan & Meux, for fourteen negroes sold by Posey to Meux. From the information I obtained, by being accidentally present at the trial of a suit, which M’Clennegan had brought against Meux for a title to the negroes it has been fortunate for the estate that my suits against them were not tried; as it was fully proved in the suit between these two gentlemen, that Mr Custis was Security for Posey to Meux, for the sum of thirteen hundred pounds, or negroes to that amount—Meux had assigned this bond to M’Clennegan, for lands in Augusta, who recieved in discharge of it the fourteeen negroes, which gave rise to the suit brought by Mr Dandridge, and revived by me—As I had no doubt of recovering the negroes, my astonishment was very great, at this discovery, for I had never before heard, that Mr Custis had been Security to Posey, for the land he bought of Meux—Considering therefore, that Posey was worth nothing, and that Mr Custis’s estate would be liable for the above sum with interest; if I recovered the negroes which had been recieved in discharge of it; and that it would take near three times that number now, from the reduced value of that species of property, to pay it off; I thought it most advantageous to give

my engagement to dismiss the suits, and get the bond in my possession—I confess, this circumstance has discouraged me much, with respect to other suits, as there is no telling from the confidence reposed in Posey, what he had not a right to do—The suit against Coll Basset was not tried—He is much alarmed I understand, and perhaps that is my best foundation for hopes—Mr Claiborne has informed me, that he shall institute his suit immediately, for the land in King William[.] I was in hopes that the opinion of Mr Randolph and Innis would have prevented him—He however informs me, that the opinions of men equal to them, are in his favor—The great uncertainty of law makes it I think rather alarming.
          During the time of my continuance in Richd on the above business, the Session of our Assembly commenced—A very extraordinary letter from our Senators in Congress, complaining of the inefficacy of the proposed amendments, and expressive of their fears, that the State governments would be annihilated; with a strong hint of the insufficiency of one government for so extensive a country, was recieved and read—I was happy in hearing much indignation expressed at it, by many who were strong Antifederalists, and had voted against the constitution in the Convention—It was generally attributed to an aim at popularity. My belief is, that it was meant by Mr R. H. Lee to serve his Brother, who is a Candidate for a Judge’s seat in this State and will no doubt assume the merit with his party, of having been neglected on account of his principles—Grayson’s short draft would be a sufficient motive with him to affix his signature to it—The letter was evidently in Mr Lees hand—Mr Henry appears to me by no means content—But if the people continue as much satisfyed, as they at present appear to be, he will be soon alone in his sentiments—He however tried to feel the pulse of the House with respect to the Constitution, in two or three instances, and recieved at length I understood, a very spirited reply from Coll Lee—By a late letter from Coll Lee, I am informed that a bill is introduced making Congress a considerable offer, to fix their permanent residence on the Potomac—Maryland is called on to join in a similar act—In general their appears to be much satisfaction at the appointments some ⟨few⟩ seem to think, that more Antifœderalists might have been appointed—But the unsolicited appointment of Mr Nelson is

spoke of by all and appears to be highly flattering to this denomination in particular. They consider it as a proof that political principles have not been alone your guide—I am just informed that Mr Jones and Roane Henry’s son in law are appointed our judges: So that Mr Henry has still the command of the loaves & fishes—As Mr Roane is not more than twenty-five, with but little experience as a Lawyer, it appears to me to be an extraordinary instance of Henrys influence—The merchants of Alexandria had yesterday a meeting with the Merchants of Ge[orge]town, on the subject of the permanent seat of residence. The result of it, was the appointment of a joint Committee to correspond with the towns to the Eastward, and give them, the most flaming accounts they can, of the Potomac; and the greater benefits they will derive, from it’s being fixed there, than on the Susquehana or the Delaware—As I am one of the Committee, I have my fears that those sagacious people will laugh at us for our great pains in teaching them their true interests. I am Dr Sir with great respect Your affece Servt
          
            Dd Stuart
          
        